Judgment, Supreme Court, New York County (Leon Becker, J.), rendered on January 5, 1988, convicting defendant, on his plea of guilty, of manslaughter in the first degree and sentencing him to an indeterminate term of imprisonment of 7 to 21 years, is unanimously affirmed.
Defendant pleaded guilty to manslaughter in the first degree and was sentenced in accordance with his plea bargain to a term of 7 to 21 years. On appeal, 11 years after the crime although only approximately two years after the plea, defendant argues that his sentence was unlawful pursuant to Penal Law § 70.04 in that, as a second violent felony offender, he should have received a minimum sentence of one half the maximum, not one third the maximum. Accordingly, it is urged that since he relied upon an illegal sentence promise, the sentence as imposed should be vacated. However, where a defendant is the beneficiary of an error, and no prejudice ensues to him, a vacatur of the sentence is not required. (People v Coffey, 124 AD2d 814.) Concur—Ross, J. P., Rosenberger, Asch, Kassal and Wallach, JJ.